42 F.3d 626
RESOLUTION TRUST CORPORATION, as Receiver for BroadviewFederal Savings Bank, and Sentinel Communities,Inc., d/b/a Hidden Harbor DevelopmentCompany, Plaintiffs-Appellees,v.TOWN OF HIGHLAND BEACH, Defendant-Appellant.RESOLUTION TRUST CORPORATION as Receiver for BroadviewFederal Savings Bank, Sentinel Communities, Inc.,d/b/a Hidden Harbor Development Company,Plaintiffs-Appellees,v.TOWN OF HIGHLAND BEACH, Defendant-Appellant.
Nos. 92-4462, 92-5097.
United States Court of Appeals,Eleventh Circuit.
Dec. 29, 1994.

Patrice A. Talisman, Sam Daniels, Paul, Landy, Beiley & Harper, P.A., Miami, FL, George P. Roberts, Jr., George R. Roberts, Sr., Roberts & Reynolds, West Palm Beach, FL, for appellant.
John C. Dotterrer, Winthrop, Stimson, Putnam & Roberts, Palm Beach, FL, Margaret L. Cooper, Jones, Foster, Johnston & Stubbs, P.A., West Palm Beach, FL, for appellees in both cases.
Randee S. Schatz, Palm Beach, FL, for appellees in No. 92-4462.
Michael J. Kennedy, Winthrop, Stimson, Putnam & Roberts, Palm Beach, FL, for appellees in No. 92-5097.
Appeals from the United States District Court for the Southern District of Florida (Nos. 87-8483-CIV-WJZ(JM), 87-8483-CIV-WJZ), Jacob Mishler, Judge, Sitting by Designation and William J. Zloch, Judge.
PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion April 19, 1994, 11th Cir., 1994, 18 F.3d 1536).
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.